EXHIBIT 99.1 ROWAN COMPANIES, INC. OFFSHORE RIG FLEET AND CONTRACT STATUS As of February 21, 2008 OFFSHORE RIGS Contract Status LeTourneau Depth (feet) Year in Day Rate Estimated Name Class Water Drilling Service Location Customer (in thousands) Duration Comments ($ in thousands) Cantilever Jack-up Rigs: Super 116E #4 S116-E 350 35,000 2011 TBD TBD TBD TBD Rig planned for construction with delivery expected in Super 116E #3 S116-E 350 35,000 2011 TBD TBD TBD TBD Rig planned for construction with delivery expected in 240C #4 240-C 400 35,000 2011 TBD TBD TBD TBD Rig planned for construction with delivery expected in Super 116E #2 S116-E 350 35,000 2010 TBD TBD TBD TBD Rig planned for construction with delivery expected in Super 116E #1 S116-E 350 35,000 2010 TBD TBD TBD TBD Rig planned for construction with delivery expected in 240C #3 240-C 400 35,000 2010 TBD TBD TBD TBD Rig planned for construction with delivery expected in 240C #2 240-C 400 35,000 2009 TBD TBD TBD TBD Rig planned for construction with delivery expected in Rowan Mississippi 240-C 400 35,000 2008 TBD TBD TBD TBD Rig currently under construction with delivery expected during 3Q 2008. J.P. Bussell 225-C 300 35,000 2008 TBD TBD TBD TBD Rig currently under construction with delivery expected during 4Q 2008. Hank Boswell 225-C 300 35,000 2006 Middle East Saudi Aramco Low 190s March 2011 Bob Keller 225-C 300 35,000 2005 Middle East Saudi Aramco Low 180s May 2011 Rig commenced tow to Middle East on February 17.Day rate includes estimated amortization of related mobilization/modification revenues starting in May 2008; no revenues will be recorded during January to April 2008 mobilization/modification period (+/- 120 days). Scooter Yeargain 225-C 300 35,000 2004 Middle East Saudi Aramco Low 190s March 2011 Bob Palmer 224-C 550 35,000 2003 Gulf of Mexico Shipyard March 2008 Rig entered the shipyard on January 30 for modifications and should resume drilling operations by early March. BP Low 220s June 2009 Rowan Gorilla VII 219-C 400 35,000 2002 North Sea Shipyard March 2008 Rig entered shipyard for related modifications on December 19, 2007 and is expected commence tow to Angola by late March 2008 and resume drilling operations in April.Rig will earn reduced day rate during January - April 2008 mobilization/modification period (+/- 120 days). West Africa Cabinda Mid 230s April 2008 Cabinda Low 330s April 2010 Rowan Gorilla VI 219-C 400 35,000 2000 North Sea BG Low 310s April 2009 BG Mid 300s October 2009 CNR Mid 300s March 2010 Rowan Gorilla V 219-C 400 35,000 1998 North Sea Total Mid 170s March 2009 Total Low 260s August 2010 Rowan Gorilla IV 200-C 450 35,000 1986 Gulf of Mexico McMoRan Mid 190s June 2008 Rowan Gorilla III 200-C 450 30,000 1984 Trinidad Petro-Canada Low 250s May 2008 Eastern Canada EnCana High 290s December 2009 Contract is expected to start in mid to late 2009, and Rowan has the right to utilize Gorilla II. Day rate includes estimated amortization of related mobilization/modification revenues. Rowan Gorilla II 200-C 450 30,000 1984 Gulf of Mexico Devon Mid 170s April 2008 Rowan-California 116-C 300 30,000 1983 Middle East Saudi Aramco Mid 110s April 2009 Cecil Provine 116-C 300 30,000 1982 Gulf of Mexico Apache Mid 80s April 2008 Gilbert Rowe 116-C 350 30,000 1981 Middle East Maersk Low 190s January 2009 Arch Rowan 116-C 350 30,000 1981 Middle East Saudi Aramco Mid 110s April 2009 Charles Rowan 116-C 350 30,000 1981 Middle East Saudi Aramco Mid 110s April 2009 Rowan-Paris 116-C 350 30,000 1980 Middle East Maersk Low 190s January 2009 Rowan-Middletown 116-C 350 30,000 1980 Middle East Saudi Aramco Mid 110s April 2009 Conventional Jack-up Rigs: Rowan-Juneau 116 300 30,000 1977 Gulf of Mexico Helix ERT Mid 60s April 2008 Apache Mid 70s September 2008 Rowan-Alaska 84 350 30,000 1975 Gulf of Mexico Stone Energy Mid 90s April 2008 Rowan-Louisiana 84 350 30,000 1975 Gulf of Mexico Helix ERT Mid 90s April 2008 Rowan-Anchorage 52 250 20,000 1972 Gulf of Mexico ADTI Low 60s February 2008 Rig Class denotes LeTourneau, Inc. hull number. 200-C is a Gorilla class unit designed for extreme hostile environment capability. 219-C is a Super Gorilla class unit, an enhanced version of the Gorilla class, and 224-C is a Super Gorilla XL design. 225-C is a Tarzan Class unit.240-C is LeTourneau's latest jack-up design.Unless otherwise indicated, all day rates include estimated amortization of contract mobilization/modification revenues.Estimated contract durations reflect either stated drilling periods or expected time required for the contracted well or wells. ROWAN HEREBY ADVISES THAT THE TABLE SET FORTH ABOVE MAY CONTAIN INACCURATE, INCOMPLETE AND/OR INCORRECT INFORMATION AND IS SUBJECT TO CHANGE AT ANY TIME. THE INFORMATION SHOULD NOT BE RELIED UPON FOR ANY PURPOSE, AND ROWAN HEREBY DISCLAIMS ANY LIABILITY RELATING TO THE USE OF THE INFORMATION SET FORTH ABOVE. This report contains forward looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, including, without limitation, statements as to the expectations, beliefs and future expected financial performance of the Company that are based on current expectations and are subject to certain risks, trends and uncertainties that could cause actual results to differ materially from those projected by the Company. Relevant factors have been disclosed in the Company's filiings with the U. S. Securities and Exchange Commission.
